Citation Nr: 0005719	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for headaches, as 
secondary to the service-connected gunshot wound residuals of 
the neck.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, as secondary to the service-
connected gunshot wound residuals of the neck.  

3.  Entitlement to service connection for a total right knee 
replacement due to arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION


The veteran had active service from September 1939 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for headaches 
and denied service connection for degenerative disc disease 
and degenerative joint disease of the cervical spine and the 
lumbar spine.  In April 1995 the veteran filed a notice of 
disagreement with the denials of service connection for 
degenerative disc disease and degenerative joint disease of 
the cervical spine and the lumbar spine.  In June 1995 a 
statement of the case was issued, encompassing the claims for 
degenerative disc disease and degenerative joint disease of 
the cervical spine and the lumbar spine.  In July 1995 the 
veteran filed a substantive appeal (VA Form 9) to perfect 
these issues for appeal.  By rating action in March 1996, the 
RO granted service connection and a 10 percent rating for the 
veteran's lumbar disc disease, and denied service connection 
for the veteran's degenerative disc disease and degenerative 
joint disease of the cervical spine.  Consequently, the claim 
for service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine is still in 
proper appellate status and will be reviewed by the Board 
herein.  This matter also comes before the Board from a 
September 1997 rating action in which the RO denied service 
connection for a right knee replacement due to arthritis.  

In April 1997 the Board remanded this matter to the RO for 
further evidentiary development.  The issues noted to be on 
appeal at that time were service connection for headaches and 
service connection for an esophageal disorder, as secondary 
to service connected gunshot wound residuals of the neck.  By 
rating action in March 1999 the RO granted service connection 
and a non-compensable rating for an esophageal disorder, as 
secondary to service connected gunshot wound residuals of the 
neck.  Since this is considered a complete grant of the 
benefits sought on appeal, the esophageal disorder issue will 
not be considered herein.  As to the claim for service 
connection for headaches, the Board finds that all of the 
requested development has been completed and will proceed to 
review that issue.

In a statement dated in April 1997 the veteran claimed 
service connection for arthritis of his hip, ankle, and toes 
on the right side, and requested an increased rating for his 
service-connected lumbar disc disease.  As these claims have 
not been addressed by the RO, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The medical evidence of record shows that the veteran has 
headaches that are etiologically related to his service-
connected gunshot wound residuals of the neck.

3.  The medical evidence of record shows that the veteran has 
degenerative changes of the cervical spine that are 
etiologically related to his service-connected gunshot wound 
residuals of the neck.

4.  The veteran currently has a total right knee replacement, 
which he underwent in 1997.

5.  The medical evidence of record shows that the veteran's 
total right knee replacement was due to arthritis of the 
right knee, and there is also medical evidence showing that 
the veteran's arthritis of the right knee is etiologically 
related to his service-connected gunshot wound residuals 
which involve the lower extremities.


CONCLUSIONS OF LAW

1.  The veteran has headaches that are proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310 (1999).

2.  The veteran has degenerative joint disease of the 
cervical spine that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310 (1999).

3.  The veteran's total right knee replacement is proximately 
due a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in November 1941 the 
veteran was shot in the neck and chest while he was in a 
club.  The bullet entered the anterior cervical region of the 
neck and went into the left chest, and the bullet lodged at 
the base of his left lung.  His right leg was temporarily 
paralyzed, and he later regained use of this extremity.  He 
complained of numbness and burning in his right leg and 
stiffness and trembling in his left leg.  The neuro-surgical 
consultant diagnosed neurological lesion as a mild Brown-
Sequard's syndrome, or an intraspinal injury, with a cord 
lesion at T6 or T7 on the left side only.  In August 1944 a 
medical board diagnosed foreign body, traumatic, left 
costophrenic area.  

An x-ray of the cervical spine taken at the VA in June 1994 
showed anterior spurs at C5, C6, and C7, and that the 
intervertebral disc space between C5-C6 and C6-C7 were 
narrowed.  It was also noted that there were posterior spurs 
with encroachment of the intervertebral foramina between C5-
C6 bilaterally, and the findings were compatible with 
degenerative changes. 

Private treatment records from Alan J. Fink, M.D. showed that 
in August 1994 the veteran was seen for weakness of his lower 
extremities.  The assessment was previous spinal cord injury 
with spasticity of the left leg, now with increased weakness 
and atrophy of the left leg.  In October 1994 he was seen for 
back ache and a feeling of increased weakness of the left leg 
over the year prior.  The assessment was Brown-Sequard's 
syndrome from previous spinal cord injury, and it was noted 
that his atrophy had degenerated.

An MRI of the thoracic and lumbar spine dated in October 1994 
showed central epidural scar formation at L2-L3 and L4-L5, a 
small central disc herniation and some minimal enhancement of 
the posterior longitudinal ligament at L1-L2, lumbar spine 
straightening, and significant right sided degenerative 
changes of the facet joints narrowing the right neuroforamina 
at L4-L5 and L5-S1.

In a memorandum dated in December 1994 a VA doctor indicated 
that there was a question of whether the veteran's lower back 
and extremity symptoms are due to his multiple disc disease 
as revealed on MRI or to his residuals of his gunshot wound 
to the neck.  The VA doctor noted that giving the veteran the 
benefit of the doubt as to the etiology of his current 
symptoms, that the doubt would be resolved in the veteran's 
favor. 

On VA neurological examination in December 1994, the 
diagnoses were left lower extremity paresis secondary to 
gunshot wound to the spine, and right lower extremity, L5-S1 
radiculopathy, likely related to the gait disturbance 
resulting from the gunshot wound, with resultant left lower 
extremity paresis. 

By rating action in March 1995 the RO granted service 
connection for lower extremity problems (including paresis, 
weakness, and atrophy) due to gunshot wound residuals.  The 
RO also essentially denied service connection for migraine 
headaches and for degenerative disc disease and degenerative 
joint disease of the cervical and lumbar spine segments, 
finding that these diagnosed conditions were "unassociated 
with service".  

In a statement dated in April 1995, the veteran noted his 
disagreement with the denial of service connection for 
degenerative disc disease and degenerative joint disease of 
the cervical and lumbar spine segments, and also claimed 
service connection for right knee arthritis.  

Received in May 1995 by the RO were VA outpatient records 
dated from March 1994 to May 1995, showing treatment for his 
lumbar disc disease, weakness of the lower extremities, 
degenerative joint disease of the cervical spine, 
degenerative joint disease of the lumbar spine, and GERD.  

By rating action in June 1995 the RO denied service 
connection for degenerative disc disease and degenerative 
joint disease of the cervical spine and of the lumbar spine.  
The RO also denied service connection for arthritis of the 
right knee, finding that the claim was not well grounded.  

In a VA outpatient treatment record dated in May 1995 it was 
noted the veteran had degenerative joint disease of the 
cervical spine and lumbar spine that was related, in part, to 
an old gunshot wound from WW II.  He claimed that the 
dragging of his left lower extremity due to paresis had 
caused or contributed to his back condition.  

In a letter dated in July 1995, Alan J. Fink, M.D. noted a 
review of the summary, evidence, and adjudicated actions 
taken with regard to the veteran.  Dr. Fink opined that the 
veteran's degenerative disc disease and degenerative joint 
disease resulted from his spinal cord injury that occurred 
during WWII.  Dr. Fink agreed that degenerative changes were 
often part of the aging process, but noted that the veteran 
represented a special case, because of the disproportion in 
strength and sensation in the lower extremities, there was an 
added stress on the thoracic and lumbar spine which caused an 
acceleration of the normal arthritic process.

In a letter dated in July 1995, Timoteo R. Gabriel, Jr., M.D. 
reported treating the veteran since May 1986, initially 
because of left ear pain and hearing loss.  The veteran 
underwent radical mastoidectomy with tympanoplasty on his 
left ear in June 1986.  Dr. Gabriel reported that the 
veteran's left ear healed completely, but despite this 
operation he continued to complain of headaches.  Dr. Gabriel 
opined that these headaches were not due to his left ear 
problem.  Dr. Gabriel opined that the veteran's headaches and 
neck pains were usually being brought on by his severe 
arthritis, mainly involving his neck.  Dr. Gabriel noted that 
the veteran apparently had a gunshot wound to his neck a long 
time ago, and opined that this was a major contributory 
factor to his arthritis, and also his headaches.

Received in September 1995 by the RO were medical records for 
the veteran, from Alan J. Fink, M.D., showing treatment from 
August 1978 to May 1985 for various complaints, including 
sudden attacks of lightheadedness and difficulty walking, 
headaches, Brown-Sequard's syndrome, left leg spasticity. 

In October 1995 the veteran testified at a personal hearing 
at the RO.  He described the incident in service, in 1941, 
where he was shot in the neck.  He testified that the bullet 
entered the neck, went back into the throat, plunged down 
through the left lung and injured the spinal nerve.  He 
claimed he was initially paralyzed from the waist down.  He 
testified that due to the gunshot wound in service, he walked 
favoring his right leg and dragging his left leg.  He claimed 
that his degenerative disc disease and his degenerative joint 
disease were due to the excessive stress of his hips 
continually being out of line when he walked due to dragging 
his leg.  
He testified that his headaches started in 1945 when he was 
in school.  He went to a doctor in 1945, but did not discuss 
the possibility that his headaches were related to the 
gunshot wound residuals because he did not realize that 
headaches could result from the gunshot wound.  He indicated 
that the doctor he saw in 1945 sent him to an eye doctor, 
thinking the headaches were caused by an eye problem.  Then 
he was sent to an ENT doctor, and finally he was sent to have 
an MRI which showed arthritis and inflammation behind the 
left ear and in the neck.  He claimed that a doctor first 
told him in 1994 that the headaches may be caused by the 
gunshot wound, and after that he filed for service connection 
for migraine headaches.  He testified that he still had 
migraine headaches.  

In a treatment record dated in November 1995 from Alan J. 
Fink, M.D. it was noted that the veteran complained of lower 
back ache and burning in his legs, and reported no increase 
in his lower extremity weakness.  

On VA examination in March 1996 x-rays showed degenerative 
changes throughout the cervical spine, especially at C2, C3, 
C4, and a degenerative lumbar spine at L4-5, L5-S1.  An x-ray 
of the right knee showed severe degenerative changes of the 
medial compartment.  The assessment was that the veteran's 
past medical history was significant for a gunshot wound 
resulting in Brown-Sequard's syndrome, and previous cervical 
spine tenderness and lumbar spine tenderness which had not 
gotten progressively worse.  It was noted that he had 
increasingly debilitating right knee pain which had 
diminished his ability to ambulate to only several blocks.  
It was noted that the right knee degenerative changes 
probably resulted in favoring that leg over the years due to 
weakness on the left side.  

By rating action in March 1996 the RO granted service 
connection and a 10 percent rating for the veteran's lumbar 
disc disease.  It was noted that service connection had been 
denied for degenerative disc disease and degenerative joint 
disease of the cervical spine.  

In a treatment record dated in June 1996 from Alan J. Fink, 
M.D. it was noted that the veteran complained of joint aching 
in the low back, hips, and knee.  The assessment was no 
change in lower extremity weakness and his arthritis was 
worse.

In April 1997 this matter came before the Board and was 
remanded to the RO to conduct further evidentiary development 
for the claims for service connection for headaches and for 
an esophageal disorder as secondary to service-connected 
gunshot wound residuals of the neck.  

In a statement dated in July 1997 the veteran reported that 
he had a total knee replacement of his right knee in April 
1997.  He claimed increased compensation and special monthly 
compensation.  

Received by the RO in September 1997 were VA outpatient 
records dated from April 1994 to November 1995 showing 
treatment for various medical problems, including the 
veteran's lumbar disc disease, lumbar and cervical 
degenerative joint disease, headaches, and weakness in the 
lower extremities.  In June 1994 the veteran reported having 
bad headaches and he was advised to use cervical traction.  
In July 1994 he reported using cervical traction at home and 
that it was helping and there had been a decrease in the 
frequency of his headaches.  

Private treatment records from William A. Newcomb, M.D. 
showed that the veteran was seen from January to September 
1997 for treatment for his medial compartment arthritis of 
the right knee.  In January 1997 it was noted that he had 
medial compartment arthritis of the right knee, and Dr. 
Newcomb indicated that a knee replacement was the only option 
at that time.  In April 1997 the diagnosis was osteoarthritis 
of the right knee and he underwent a total right knee total 
replacement.  It was noted that he had severe osteoarthritis 
of the medial compartment of his right knee and could not 
take non-steroidal anti-inflammatory agents.  In September 
1997 he was seen by Bruce Rudin, M.D. for low back pain and 
x-rays showed severe degenerative scoliosis.  

By rating action in September 1997 the RO denied service 
connection for a right knee replacement due to arthritis.

Received in October 1997 by the RO were treatment records 
from Parag A. Bakshi, M.D. showing that in April 1997 the 
veteran underwent a physical examination prior to his knee 
surgery.  

Received by the RO in November 1997 were treatment records 
from Alan J. Fink, M.D., some of which had previously been 
submitted to the RO.  A record dated in June 1997 showed that 
the veteran was seen for restless leg syndrome, which he felt 
had increased since his knee surgery.  

In a letter dated in November 1997, Timoteo R. Gabriel, Jr. 
M.D. reported that the veteran had a lot of headaches and 
pain on the left side of the head, around the left ear area, 
and especially in the area of the left upper neck.  It was 
noted that during the past several years these pains had been 
"coming and going" and constantly bothered him.  Dr. 
Gabriel indicated that these pains were "more than likely" 
brought on by the veteran's severe arthritis, that mainly 
involved the neck.  Dr. Gabriel reported that the veteran had 
a gunshot wound to this neck a long time ago, and opined that 
this was the major contributing factor to his arthritis, and 
therefore, also to his headaches.  

Received in December 1997 were private records showing that 
the veteran was treated by William Kraut, M.D. from November 
1989 to June 1992 for various complaints, including residuals 
of his Brown-Sequard's syndrome, lumbar disc disease, lumbar 
spondylosis, and lumbar canal stenosis.  In a treatment 
record dated in November 1989 it was noted that the veteran 
had headaches associated with ear infection and that they had 
been much less than prior to the surgery in 1982.  

In a letter dated in December 1997, Parag A. Bakshi, M.D. 
indicated that the veteran had Brown-Sequard syndrome at T-11 
due to a spinal cord injury from a bullet wound in World War 
II, which Dr. Bakshi opined led to disproportionate weakness 
in his lower extremities that led to the progression of his 
arthritis in the back and knees.  It was noted that the 
veteran's symptoms were not completely controlled with 
medications due to lack of efficacy, lack of tolerance due to 
peptic esophagitis, and the presence of his underlying 
neurologic syndrome.  Dr. Bakshi reported that this required 
orthopedic intervention which resulted in a total knee 
replacement.

On VA examination in December 1997 the veteran reported that 
his headaches started in approximately 1946, and that they 
had been "off and on" ever since then.  He reported that he 
sustained a gunshot wound to the neck in 1941, and did not 
have headaches prior to that incident.  The VA examiner noted 
review of the medical evidence in the veteran's claims 
folder, including a report which related the veteran's 
headaches to his gunshot wound to the neck as a major 
contributing factor to his arthritis and his headaches.  The 
VA examiner opined that it was possible, with sudden flexion 
and extension or torsion of the head on the neck, to cause 
arthritis, which was then experienced as pain in later life.  
The VA examiner also opined that there can be a link between 
the gunshot wound to the veteran's neck, and the development 
of cervical arthritis and cervical spondylosis, and 
subsequently the development of headaches.

Received in June 1998 was an additional treatment note from 
William A. Newcomb, M.D. showing treatment for the veteran's 
left knee.

A June 1998 progress note from Neurology Associates, P.A. 
showed that the veteran was seen for follow-up and reported 
no increased difficulty with his gait and that the medication 
helped his restless leg syndrome.

Analysis

The veteran contends that his headaches and his degenerative 
joint disease of the cervical spine are the result of his 
service connected gunshot wound residuals of the neck.  He 
also contends that his degenerative joint disease of the 
right knee is the result of his service-connected gunshot 
wound residuals, which involve the lower extremities.  His 
claims for service connection are well grounded, meaning they 
are plausible.  38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts with regard to these claims 
have been properly developed and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Service 
connection may also be established when aggravation of a 
veteran's non-service- connected condition is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In the case at hand, it has not been contended, nor does the 
evidence show, that headaches, degenerative joint disease of 
the cervical spine, or a right knee replacement were incurred 
in or aggravated by service.  The evidence does show, 
however, that the veteran presently has headaches, 
degenerative joint disease of the cervical spine, and a right 
knee replacement that are claimed as being proximately due to 
or the result of his service-connected gunshot wound 
residuals.


Service Connection for Headaches and 
for Degenerative Joint Disease of the Cervical Spine

Based on a review of the objective evidence of record, the 
Board finds that the evidence tends to show that the 
veteran's headaches and degenerative joint disease of the 
cervical spine are related to his service-connected gunshot 
wound residuals of the neck.  As noted above, Dr. Gabriel 
submitted two letters in which he opined that the veteran's 
headaches and neck pains were brought on by his severe 
arthritis, mainly involving his neck.  Dr. Gabriel also 
opined that the veteran's gunshot wound to the neck was a 
major contributory factor to his arthritis.  Additionally, 
the VA examiner in 1997 opined that there was a link between 
the gunshot wound to his neck, the development of cervical 
arthritis, and subsequently the development of headaches.  
Furthermore, with regard to the claim for service connection 
for degenerative joint disease of the cervical spine, Dr. 
Fink opined that the veteran's degenerative joint disease 
resulted from his spinal cord injury that occurred during 
service.  Thus, the VA opinion viewed in context with the 
other objective evidence of record, tends to show that it is 
likely that the veteran's headaches and degenerative joint 
disease of the cervical spine are proximately related to the 
service-connected gunshot wound residuals of the neck.  
38 C.F.R. § 3.310.  Resolving reasonable doubt in his favor, 
the Board finds that service connection is warranted for 
headaches and for degenerative joint disease of the cervical 
spine.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Service Connection for a Total Right Knee Replacement

The veteran essentially contends that his right knee 
replacement was due to arthritis of the right knee, and that 
his right knee arthritis was related to the service-connected 
gunshot wound residuals of his lower extremities.  The record 
reflects that in January 1997 Dr. Newcomb noted that the 
veteran had medial compartment arthritis of the right knee, 
and that a knee replacement was the only option available.  
Additionally, in April 1997 it was noted that he had severe 
osteoarthritis of the medial compartment of his right knee 
and could not take non-steroidal anti-inflammatory agents, 
and he subsequently underwent a total right knee total 
replacement.  Thus, it is clear that the veteran's right knee 
replacement is related to his right knee arthritis.  The 
Board notes that the veteran's right knee arthritis is not 
service-connected, however, Dr. Bakshi opined that the 
veteran's gunshot wound in service led to disproportionate 
weakness in his lower extremities that led to the 
"progression of his arthritis in the back and knees".  The 
Board finds the opinion of Dr. Bakshi to be probative and 
persuasive, and therefore finds that a reasonable doubt has 
been raised on the question of whether the veteran's total 
right knee replacement is related to his arthritis of the 
right knee, and whether the arthritis of the right knee is 
due to the service-connected gunshot wound residuals.  This 
evidence in this case is not outweighed by any evidence to 
refute the medical opinions presented by the veteran's 
private physician.  

Resolving reasonable doubt in the veteran's favor on this 
point, the Board concludes that the veteran's total right 
knee replacement is proximately related to the service-
connected gunshot wound residuals of the lower extremities, 
and therefore service connection is warranted for such 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for headaches, for 
degenerative joint disease of the cervical spine, and for a 
total right knee replacement is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

